Citation Nr: 1418677	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-07 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hemorrhoids, secondary to service-connected ureterolithiasis.

2.  Entitlement to service connection for depression, secondary to service-connected ureterolithiasis.

3.  Entitlement to an increased rating higher than 30 percent for ureterolithiasis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for hemorrhoids and depression, and granted an increased rating of 30 percent for ureterolithiasis.  The Veteran has indicated that he is not satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified regarding additional evidence related to his ureterolithiasis.  The Veterans Law Judge gave him 60 days to submit the additional evidence but he did not do so.  On remand, the Veteran should be given the opportunity to sign the proper release form so that VA can make reasonable efforts to obtain the identified records.  See 38 C.F.R. § 3.159(c)(1).

The Veteran contends that he has hemorrhoids as a result of being constipated from the medication taken for his ureterolithiasis and that he has depression secondary to the pain from his ureterolithiasis.  He has not been afforded VA examinations to address whether he has hemorrhoids and/or depression secondary to his service-connected ureterolithiasis.  This must be remedied on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to sign the proper release for treatment he received for his ureterolithiasis from Urology Associates of Fall River and Mass General.  If the Veteran complies, make reasonable efforts to obtain copies of these records.  If any efforts are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning his claim.

2.  The Veteran should be afforded the appropriate examinations to determine the nature and etiology of any current hemorrhoids and depression.  The claims folder and a copy of this remand must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests should be undertaken.  

The examiners should review the entire record and provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that any current hemorrhoids and/or depression was caused by his ureterolithiasis (to include as due to medication causing constipation with respect to the hemorrhoids and due to pain with respect to the depression).
 
If the answer to the above question(s) is negative, please state whether it is at least as likely as not (50 percent or greater probability) that any current hemorrhoids and/or depression was aggravated (permanently worsened) by his ureterolithiasis (to include as due to medication causing constipation with respect to the hemorrhoids and due to pain with respect to the depression). 

The examiners must provide comprehensive reports including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



